Order entered on or about September S, 1965, so far as appealed from, unanimously affirmed, without costs and without disbursements. We stated in Reiback v. Malibu Shore Club (23 A D 2d 829, 830) : “In order that this court might more justly appraise the damages suffered and any compensation awarded, we deem it advisable that plaintiff submit to an examination by an impartial medical expert, or experts, and so direct.” We also observed that a physician testifying on behalf of plaintiff testified that two tests which would reveal feigning1 or shamming1 were not made. These tests were described as the electro-encephalogram and psychogalvanometer tests. In the event these tests are not made by the impartial Medical Examiner, or his report and findings are shown to be inadequate in any material respect, then, following his report, leave is granted in the interests of justice to the appellant to apply at Special Term for a further examination by an expert on the impartial medical panel or an additional impartial expert to be appointed by the court. Concur — Breitel, J. P., Valente, McNally, Eager and Staley, JJ.